Order entered August 1, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00856-CR

                               EX PARTE ALEJANDRO TOVAR

                      On Appeal from the County Criminal Court No. 11
                                   Dallas County, Texas
                            Trial Court Cause No. MC13-A1095

                                             ORDER
        On June 26, 2013, this Court ordered the court reporter of the County Criminal Court

No. 11 to file the reporter’s record of the habeas corpus proceedings by July 19, 2013. To date,

we have not received the reporter’s record, nor has the court reporter communicated with the

Court regarding the status of the record.

       Accordingly, we ORDER Vearneas Faggett, official court reporter of the County

Criminal Court No. 11 to file, by AUGUST 9, 2013, the reporter’s record of all hearings related

to the habeas corpus proceedings. Because the record is already overdue, no extensions will be

granted. If we do not receive the reporter’s record by the date specified, we will order that

Vearneas Faggett not sit as a court reporter until she has filed the record in this case.

       Appellant’s brief is due by AUGUST 23, 2013. The State’s brief is due by

SEPTEMBER 6, 2013.
         The appeal remains set for submission on October 11, 2013 and will be submitted

without argument on October 11, 2013 to a panel consisting of Justices FitzGerald, Francis, and

Myers.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, County Criminal Court No. 11; to Vearneas

Faggett, Official Court Reporter, County Criminal Court No. 11; and to counsel for all parties.


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE